Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 1 of 38



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                      Fort Pierce Division


     DJ LINCOLN ENTERPRISES, INC.                 )
                                                  )
            Plaintiffs,                           )
                                                  )
     v.                                           )               Case No.
                                                  )
                                                  )               TRIAL BY JURY
     GOOGLE, LLC                                  )               IS DEMANDED
                                                  )
            Defendant.                            )
                                                  )



                                     COMPLAINT
            Plaintiff, DJ Lincoln Enterprises, Inc. (“Lincoln” or “Plaintiff”), by counsel, files

     the following Complaint against defendant, Google, LLC (“Google”).

            Plaintiff seeks (a) compensatory damages, statutory damages (threefold the actual

     damages sustained), and punitive damages in the sum of $90,000,000.00, plus (b)

     prejudgment interest on the principal sum awarded by the Jury at the rate of 6.77 percent

     per year pursuant to Fla. Stat. § 55.03, (c) a reasonable attorney’s fee, (d) postjudgment

     interest, and (e) court costs – arising out of Google’s acts of racketeering activity in

     violation of Title 18 U.S.C. § 1962 and the Florida RICO (Racketeering Influenced Corrupt

     Organizations) Act and the provisions of Fla. Stat, § 772.103 (Civil Remedies for Criminal

     Practices), violations of the Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. §

     501.201 et seq., and tortious interference with contract and business expectancies.




                                                  1
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 2 of 38



                                        I. INTRODUCTION

            1.      Google is a billion-dollar racketeer that discriminates against conservatives

     and defrauds consumers because of their ideology and political views.

            2.      Google is part of an international technology and social media conglomerate

     (a RICO enterprise) that engages in interstate commerce by the use of one or more

     instrumentalities, including, but not limited to, the Internet, computers and telephone, mails

     and facsimile. Through a pattern of racketeering activity, involving acts of wire fraud in

     violation of Title 18 U.S.C. § 1343, Google has maintained, directly or indirectly, an

     interest in or control of an enterprise which is engaged in, or the activities of which affect,

     interstate commerce.     While associated with such enterprise, Google conducted or

     participated, directly or indirectly, in the conduct of such enterprise’s affairs through a

     pattern of racketeering activity. Between 2014 and 2019, Google has engaged in activity

     that is prohibited by Title 18 U.S.C. § 1962(c).

            3.      Google’s ongoing and continuous racketeering activities are part of its

     regular way of doing business.

            4.      Lincoln is one of Google’s victims. There are perhaps millions of others

     across the United States and around the World who suffered a similar fate. Lincoln was

     injured in its business, property and reputation by Google’s racketeering activity and

     tortious interference. Lincoln brings this action (a) to recover money damages for injury

     to its business, (b) to impose reasonable restrictions on Google’s future activities, including

     Google’s use of Search to discriminate against conservatives, (c) to enjoin Google from

     manipulating Search, and (d) to order the dissolution or reorganization of Google so as to

     prevent or restrain Google from violating Title 18 U.S.C. § 1962.



                                                   2
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 3 of 38



                                           II. PARTIES

            5.      Plaintiff, Lincoln, is a Florida corporation with a principal office in Port St.

     Lucie, Florida, within the Fort Pierce Division of the United States District Court for the

     Southern District of Florida. Lincoln is a closely-held, family-owned business. Lincoln’s

     President and CEO is Darren R. Lincoln (“Darren”) and its Vice-President is his wife,

     Jennifer E. Lincoln (“Jennifer”). Incorporated in 1996, Lincoln operated an extremely

     successful publishing, marketing and sales company in Florida for many years. Between

     2014 and 2019, Lincoln operated a website, https://seniorcare.care/, that connected

     caregivers and assisted living professionals with seniors and families in need.

            6.      Defendant, Google, is a Delaware limited liability company headquartered

     in Mountain View, California. Google is an operating segment of Alphabet Inc., a public

     company (NASDAQ:GOOGL) (“Alphabet”). Alphabet is the sole member of Google.

     Google is essentially at home in Florida. It transacts continuous and systematic business

     in Florida pursuant to a certificate of authority issued by the Florida Department of State

     (Document # M17000009239). Google maintains its registered agent in Tallahassee,

     Florida. Google, Inc. first registered to transact business in Florida over six (6) years ago

     in 2013. In August 2015, Google, Inc. announced that it was creating a new company,

     “Alphabet”. Alphabet, Inc. replaced Google, Inc. as the publicly-traded entity, and Google,

     Inc,. became a wholly-owned subsidiary of Alphabet. In 2017, Google, Inc. converted its

     corporate form to a limited liability company, Google.

            7.      Google owns and operates a wide-range of products and platforms,

     including its flagship “Search” engine, the “Chrome” web browser, “Gmail” service,

     “Android” mobile operating system, “YouTube” video sharing/content development



                                                   3
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 4 of 38



     platform, “Adsense” and “Adwords” online advertisement services, “Drive” cloud storage,

     “Docs” office suite, Google “Books”, “Translate” language translation service, Google

     “News”, Google “Maps”, Google “Earth”, and Google Hardware (including Chromebook,

     Nest and Pixel smartphones) [https://about.google/products/]:




                                                4
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 5 of 38



     Google’s businesses generate most of their billions in yearly revenue through advertising,

     app sales, in-app purchases, digital content products, hardware, and licensing and service

     fees. [https://fourweekmba.com/how-does-google-make-money/].

            8.      Google is a monopoly. It controls life on and off the Internet. Google

     created, developed and operates products and platforms that dictate the conduct, course,

     success and failure of modern business.       Google spies on its users with “cookies”,

     “spiders”, “crawlers”, artificial intelligence, and other mathematical artifices, designed to

     collect and exploit every byte of raw data. Simply put, Google is engaged in “surveillance

     capitalism”.      [https://news.harvard.edu/gazette/story/2019/03/harvard-professor-says-

     surveillance-capitalism-is-undermining-democracy/].        Google also intermeddles in

     presidential politics [see, e.g., https://www.foxbusiness.com/technology/forming-a-case-

     against-google-how-democrat-tulsi-gabbard-is-taking-on-the-tech-giant] and all aspects of

     public and health policy. [https://www.washingtonexaminer.com/news/this-is-censorship-

     google-suspends-evangelical-churchs-app-for-violating-coronavirus-sensitive-events-

     policy (“‘This is censorship’: Google suspends evangelical church’s app for violating

     coronavirus ‘sensitive events’ policy”); https://www.foxnews.com/opinion/tucker-

     carlson-big-tech-is-using-coronavirus-to-increase-its-power-and-the-us-is-becoming-

     more-like-china (“Tucker Carlson: Big Tech is using coronavirus to increase its power

     - and the US is becoming more like China”)]. There is no aspect of modern society that

     is not controlled and usurped by Google, for Google. Googles uses its products to control

     speech and association, and to silence and crush those with whom it disagrees. Tens of

     millions of Floridians have an account with Google and tens of millions use one or more

     Google products in their daily lives and businesses. Everyone is at risk.



                                                  5
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 6 of 38



                9.    Google built Search to attract people to Google to acquire “things that

     matter in their lives”. [https://computer.howstuffworks.com/internet/basics/google1.htm].

     Google Search is the most popular and widely used search engine in the world. Google

     controls more than seventy percent (70%) of the web search engine market. Websites get

     most of their search engine traffic from Google. [https://www.ecloudbuzz.com/most-

     popular-google-products-services/]. But that’s just the beginning. If you include other

     Google functions, like image search or Google Maps or properties such as YouTube,

     Google effectively holds over ninety percent (90%) market share of all Internet (online),

     mobile, and in-app searches. [https://www.visualcapitalist.com/this-chart-reveals-googles-

     true-dominance-over-the-web/;         https://www.businessinsider.com/how-google-retains-

     more-than-90-of-market-share-2018-4; https://gs.statcounter.com/search-engine-market-

     share;].

                10.   YouTube operates the largest public square and forum in the entire World

     for the general public to participate in video-based speech, expression and association.

     Indeed, YouTube is the largest forum for video-based speech by members of the general

     public in the history of the Mankind. The total number of people who currently use the

     YouTube platform exceeds 1.9 billion. More than 30 million members of the general

     public visit the platform every day. More video content has been uploaded to YouTube by

     public users than has been created by the major U.S. television networks in 30 years.

     [https://www.statista.com/topics/2019/youtube/].

                11.   Since its inception, Google has represented to the public that it is a defender

     and protector of free speech. [https://abc.xyz/investor/founders-letters/2004-ipo-letter/

     (“Throughout Google’s evolution as a privately held company, we have … emphasized an



                                                    6
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 7 of 38



     atmosphere of creativity and challenge, which has helped us provide unbiased, accurate

     and free access to information for those who rely on us around the world.”)]. Google

     solicited and encouraged businesses, like Lincoln, to join Google and to use its products

     and platforms to freely speak, express, publish, exchange ideas, promote and market their

     businesses. Google said nothing about censorship. Indeed, Google concealed from the

     public, from regulators and from Congress an institutional bias and predilection to censor

     conservative viewpoints.

            12.    Beginning in 2018, whistleblowers at Google began to leak internal

     documents that demonstrate beyond cavil that Google is – contrary to its sworn testimony

     before Congress – engaged in censorship of conservatives. One of the first censorship

     manifestos to leak was Google’s 85-page “Good Censor”:




     [https://www.breitbart.com/tech/2018/10/09/the-good-censor-leaked-google-briefing-

     admits-abandonment-of-free-speech-for-safety-and-civility/;

     https://vdare.com/filemanager_source/The-Good-Censor-GOOGLE-LEAK.pdf]. In June

     2019, Project Veritas revealed Google’s secret plans to prevent a “Trump situation” in


                                                 7
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 8 of 38



     2020.    https://www.projectveritas.com/2019/06/24/insider-blows-whistle-exec-reveals-

     google-plan-to-prevent-trump-situation-in-2020-on-hidden-cam/].        In June 2019, a

     whistleblower at Google also leaked a document that shows a Google data scientist and

     member of Google’s “transparency-and-ethics” group calling conservative and libertarian

     commentators, including Jordan Peterson, Dennis Prager and Ben Shapiro, “nazis”.

     [https://www.projectveritas.com/2019/06/25/breaking-new-google-document-leaked-

     describing-shapiro-prager-as-nazis-using-the-dogwhistles/].    In the wake of two mass

     shootings in Dayton, Ohio, and El Paso, Texas, nonpartisan analysis confirms that Google

     is overwhelmingly biased in favor of left-leaning media sources, such as CNN, the New

     York Times and the Washington Post. [https://www.allsides.com/blog/audit-google-

     heavily-favors-cnn-and-left-media-mass-shooting-coverage;

     https://www.youtube.com/watch?v=7w7r4LZY4R0 (“Studies Prove Google Is Swinging

     2020 AGAINST Trump, Biased Against Conservatives”)].                  In August 2019, a

     whistleblower turned over 950 pages of documents and laptop to the United States

     Department of Justice. [https://saraacarter.com/exclusive-google-insider-turns-over-950-

     pages-of-docs-and-laptop-to-doj/ (“A former Google insider claiming the company created

     algorithms to hide its political bias within artificial intelligence platforms – in effect

     targeting particular words, phrases and contexts to promote, alter, reference or manipulate

     perceptions of Internet content – delivered roughly 950 pages of documents to the [DOJ]

     Friday.”); https://www.projectveritas.com/2019/08/14/google-machine-learning-fairness-

     whistleblower-goes-public-says-burden-lifted-off-of-my-soul/     (“Project   Veritas   has

     released hundreds of internal Google documents leaked by Vorhies.            Among those

     documents is a file called “news black list site for google now.” The document, according



                                                 8
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 9 of 38



     to Vorhies, is a “black list,” which restricts certain websites from appearing on news feeds

     for an Android Google product … Another newly published document titled “Fringe

     ranking/classifer: Defining channel quality” lists an example ranking of various news sites,

     including CNN and FOX News. A document titled “Fake news & other fringe: Trashy

     recap”     reveals   that   videos     are   rated   by    multiple    “human      raters.”);

     https://www.breitbart.com/tech/2019/08/15/robert-epstein-googles-leaders-have-been-

     perjuring-themselves-before-congress/ (“They actually do reranking of search results to

     suit their needs, political and otherwise. It’s called the ‘Twiddler’ system’ … One of the

     documents is called the ‘Twiddler Quickstart Guide,’ and it explains how various teams

     have access to very specialized software that allows them to change how certain kinds of

     content get ranked in search results.”)].

              13.    Lincoln communicated with Google and its agents over the Internet in blogs

     and chats for many years. Lincoln trusted Google, believed Google, embraced Google,

     and made Google and its products a part of Lincoln’s business.

              14.    In truth, as Lincoln discovered in 2018, Google is a fraud.         Google

     intentionally and systematically uses its products and platforms indiscriminately as

     weapons to punish voices and views, like Lincoln’s, with which Google disagrees. Google

     regularly and systematically uses its products and platforms to promote and amplify the

     left-wing, liberal voices, views, speech and agendas with which it agrees. Google and its

     founders, directors and officers are engaged in a worldwide campaign to ban conservatives

     from the use and benefits of Google products and platforms. Reported examples of

     Google’s intentional misconduct are now legion, e.g.:




                                                  9
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 10 of 38



            https://www.usatoday.com/story/opinion/2018/09/10/trump-google-youtube-

     search-results-biased-against-republicans-conservatives-column/1248099002/;

            https://www.foxnews.com/tech/google-staffers-considered-burying-conservative-

     news-outlets-but-tech-giant-claims-it-never-happened;

            https://dailycaller.com/2018/02/27/google-youtube-southern-poverty-law-center-

     censorship/;

            https://pjmedia.com/lifestyle/2017/08/19/propublica-working-google-document-

     hate-threatens-conservative-bloggers/;

            https://www.bleepingcomputer.com/news/google/google-agrees-to-pay-11-

     million-to-owners-of-suspended-adsense-accounts/;

            https://www.lifenews.com/2019/02/22/conservative-leaders-want-investigation-

     of-google-facebook-and-twitter-over-pro-life-censorship/;

            https://gizmodo.com/google-blacklists-natural-news-the-webs-leading-author-

     1792680935;

            https://www.vox.com/2017/6/27/15878980/europe-fine-google-antitrust-search;

            https://www.vox.com/recode/2019/8/2/20751822/google-employee-dissent-

     james-damore-cernekee-conservatives-bias.

            15.     Lincoln is a victim of Google’s corrupt, fraudulent, unconstitutional, and

     anti-American business practices. Google lied to Lincoln. Google fraudulently induced

     Lincoln at great cost and expense to conform the Senior Care website to Google’s

     standards, so that Lincoln could enjoy the benefits of Google Search. Google represented

     to Lincoln that it (Google) treated all businesses equally and that it did not discriminate

     based upon ideology or political association. Google fraudulently concealed from Lincoln



                                                 10
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 11 of 38



     the fact that Google intended to violate Lincoln’s First Amendment Rights and interfere

     with Lincoln’s business. Google put Lincoln on a “blacklist” and intentionally segregated

     Lincoln to the back of the proverbial Search bus because of Lincoln’s conservative views,

     including Lincoln’s unwavering support of President Trump. Google discriminated against

     Lincoln because Lincoln is owned and operated by conservative Republicans.

            16.     Google’s pattern of fraudulent and discriminatory acts and practices against

     Lincoln caused Lincoln significant loss of business and income, cast negative aspersions

     on the efficacy of Senior Care, and injured Lincoln’s good will and professional reputation.

                               III. JURISDICTION AND VENUE

            17.     The United States District Court for the Southern District of Florida has

     subject matter jurisdiction over this action pursuant to Title 28 U.S.C. § 1331 (Federal

     Question), § 1332 (Diversity) and § 1367 (Supplemental Jurisdiction). The parties are

     citizens of different States and the amount in controversy exceeds the sum or value of

     $75,000, exclusive of interest, costs and fees.

            18.     Google is subject to personal jurisdiction in Florida pursuant to Florida’s

     long-arm statute, Fla. Stat. § 48.193, as well as the Due Process Clause of the United States

     Constitution. Google is subject to both general and specific personal jurisdiction. Google

     engages in continuous and systematic business in Florida from which it derives enormous

     revenue and profit. Google has an office in Miami, where it builds products and engages

     software engineering, design and sales. [https://careers.google.com/locations/miami/]. For

     over five (5) years, Google has purposefully availed itself of the privileges of doing

     business in Florida. Google has defrauded hundreds of thousands, perhaps millions, of

     conservative Floridians in an ongoing effort to discriminate and purge conservatives from



                                                  11
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 12 of 38



     Google’s platforms. Florida has a significant interest in protecting its citizens from the acts

     of racketeering activity at issue in this case. Google has minimum contacts with Florida

     such that the exercise of personal jurisdiction over it comports with traditional notions of

     fair play and substantial justice and is consistent with the Due Process Clause of the United

     States Constitution.

            19.      Venue is proper in the Fort Pierce Division of the United States District

     Court for the Southern District of Florida pursuant to Title 18 U.S.C. § 1965(a) and Title

     28 U.S.C. §§ 1391(b)(1) and 1391(b)(2). Google resides, is found, has agents, and transacts

     affairs in Florida. A substantial part of the events or omissions giving rise to Lincoln’s

     claim occurred within the Fort Pierce Division.

                               IV. STATEMENT OF THE FACTS

     A.     Lincoln’s Business – Senior Care

            20.      Darren and Jennifer are conservative Republicans. They voted for Donald

     Trump in the 2016 presidential election. Darren’s conservative ideology, political views

     and support of President Trump are matters of public record well-known to Google.

     [https://twitter.com/darrenlincolnfl; https://twitter.com/darrenlincoln7].

            21.      In 1996, Lincoln, doing business as “Merchants News” and “Merchants

     Media”, published two wholesale trade publications nationwide.                   Lincoln sold

     advertisements to importers, exporters, and wholesalers of general merchandise.               It

     distributed its publications to small retailers in Flea Markets and retail stores in Florida and

     across the United States.         Lincoln was very successful for many years. [See

     https://www.youtube.com/watch?v=7CBfgddv9Eo].




                                                   12
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 13 of 38



            22.     When the Internet came along, Darren, who has a B.S. in computer

     science/systems from the University of West Florida College of Business (1986), created

     and developed multiple wholesale-to-the-trade websites to compliment Lincoln’s already

     successful publishing company, e.g.: www.wholesaleEZ.com, www.offpriseEZ.com,

     www.OverstockEZ.com, www.closeoutsEZ.com. and www.jennysfreecoupons.com. The

     websites supported Lincoln’s wholesale trade print publications.           Lincoln charged

     wholesale advertisers to advertise on its websites.

            23.     Five   years   ago,   Lincoln     developed   a   “Senior   Care”   website,

     www.SeniorLivingNation,com. On February 27, 2018, Lincoln changed the domain name

     and extension to “https://SeniorCare.care”, a secure website which is a valid top level

     domain according to ICANN.org (The internet corporation for assigned names and

     numbers), designed to spider up even more proficiently than a “.com” due to the vertical

     nature of the domain in the Senior Care search results.          Senior Care currently has

     46,477 individual unique landing pages with a total of 136,847 xml sitemaps and .txt files

     loaded onto the Google Search Console pointing to those pages for indexing on Google.

            24.     Senior Care is a website that helps people find comprehensive living

     solutions for seniors and families. Senior Care’s homepage is bright and informative:




                                                 13
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 14 of 38




     With over 46,000 assisted living facilities, nursing homes, and home care agents listed on

     its website, Senior Care connects caregivers to senior health care providers under one

     platform. Senior Care is easy to navigate. The website allows users to search for caregivers

     in all fifty states, and in most major cities. For instance, a family looking for assisted living

     options in Fort Pierce, Florida, can click on “Florida” and “Fort Pierce”, and sixteen (16)

     alternatives are presented. [https://seniorcare.care/best-assisted-living-facilities-in-Fort-

     Pierce--Florida]. Lincoln partners with https://www.aplaceformom.com/. “A Place for

     Mom” answers Senior Care’s toll free number with a professional senior care

     advisor, guides people for free to the right senior care solution, and provides Lincoln

     with daily reports regarding call outcomes.

             25.     Lincoln earns money when a family contracts with a caregiver that it finds

     through the Senior Care website.

                                                    14
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 15 of 38



            26.     In order to increase the quantity and quality of traffic to its website, Lincoln

     reviewed and followed Google’s guidance, advice and instruction concerning search

     engine optimization (“SEO”). In electronic communications, Google and its agents told

     Lincoln what needed to be done to the Senior Care website in order to optimize the number

     of visits to the site. Lincoln reasonably relied on Google’s representations concerning

     Search. Until 2018, Lincoln had no knowledge that Google, as a matter of routine corporate

     practice, harbored institutional bias towards conservatives and systemically used its

     proprietary algorithms and other devices to de-index websites and manipulate ranking

     (demote websites). Lincoln also did not know that it was on a Google blacklist.

            27.     Google’s representations to Lincoln about the Senior Care website and what

     Lincoln need to do to optimize Search results was materially false and misleading. In truth,

     Google subjected Lincoln to censorship and covert Search manipulation [See, e.g.,

     https://www.cruz.senate.gov/?p=press_release&id=4589 (“Sen. Cruz: Google Subjects the

     American People to Overt Censorship and Covert Manipulation”)].

     B.     Google Search

            28.     Google’s core products – Search, Android, Maps, Chrome, YouTube,

     Google Play and Gmail – each have over one billion monthly active users.

            29.     Google averages at least 6 Billion searches a day. It handles trillions of

     searches each year. [https://www.google.com/search/howsearchworks/responses/].

            30.     Every time a person searches the Internet, there are thousands, sometimes

     billions, of webpages with potentially useful information. Google Search streamlines the

     process of finding “potentially useful information” or a needed service, such as a caregiver

     or assisted living facility. Using proprietary software and secretive programs, Google



                                                  15
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 16 of 38



     dispatches “crawlers” every second to invade a website and “crawl as many pages from

     your site as we can on each visit”. Google’s main web crawler is called “Googlebot”.

     [https://support.google.com/webmasters/answer/182072?d]. The crawling process begins

     with a list of web addresses from past crawls and sitemaps provided by website owners,

     such as Lincoln. As Google’s crawlers visit a website, they use links on those sites to

     discover other pages. Google’s software pays special attention to new sites, changes to

     existing sites and dead links. Google’s computer programs determine which sites to crawl,

     how often, and how many webpages to fetch from each site and bring back to Google.

     [https://www.google.com/search/howsearchworks/crawling-indexing/].

            31.     Google organizes information about webpages in its Search index. The

     Search index is like a library, except it contains more digital information than in all the

     world’s libraries put together. [https://www.google.com/search/howsearchworks/]. The

     web is like an ever-growing library with billions of books and no central filing system.

     Google’s crawlers look at webpages and follow links on those pages, much like a person

     would if they were browsing content on the web. Google’s crawlers go from link to link

     and bring data about those webpages back to Google’s servers. When crawlers find a

     webpage, Google’s systems render the content of the page, just as a browser does. Google

     takes note of key signals – from keywords to website freshness – and it keeps track of it all

     in the Search index. The Google Search index contains hundreds of billions of webpages

     and is well over 100,000,000 gigabytes in size. It’s like the index in the back of a book –

     with an entry for every word seen on every webpage Google indexes. When Google

     indexes or catalogues a webpage, Google adds it to the entries for all of the words it

     contains. [https://www.google.com/search/howsearchworks/crawling-indexing/].



                                                  16
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 17 of 38



            32.     Google represents that its Search algorithms sort through hundreds of

     billions of webpages in its Search index in a fraction of a second to find the “most relevant,

     useful results” for what the person searching is looking for.          With the amount of

     information available on the web, finding what is needed would be nearly impossible

     without Google. To sort the webpages in its Search index, Google claims that it employs

     “ranking systems”. Google claims that its ranking systems are designed to sort through

     hundreds of billions of webpages in its Search index to find the “most relevant, useful

     results” in a fraction of a second, and present them in a way that helps the user find what

     they are looking for. According to Google, its ranking systems are made up of not one, but

     a whole series of algorithms. Search algorithms look at many factors, including the words

     of query, relevance and usability of pages, expertise of sources, and the person’s location

     and settings. Google represents that the weight applied to each factor varies depending on

     the nature of the query – for example, the freshness of the content plays a bigger role in

     answering queries about current news topics than it does about dictionary definitions. To

     help ensure Search algorithms meet high standards of relevance and quality, Google claims

     to have a “rigorous process” that involves both live tests and thousands of trained external

     Search Quality Raters from around the world. These “Quality Raters” follow “strict

     guidelines”1 that define Google’s publicly stated goals for Search algorithms.

     [https://www.google.com/search/howsearchworks/algorithms/].

            33.     What Google says and what Google does are polar opposites.

            34.     Google’s “mission statement” is as follows:



            1
                      The URL or internet webpage of the “strict guidelines” is:
     https://static.googleusercontent.com/media/guidelines.raterhub.com/en//searchqualityeval
     uatorguidelines.pdf.
                                                  17
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 18 of 38




     https://www.google.com/search/howsearchworks/mission/]. This statement, relied upon

     by Lincoln, is false and misleading. Google does not treat all political viewpoints equally

     and it does not make information “universally accessible and useful.” Google censors

     conservatives and manipulates Search results so that the websites of conservatives,

     especially conservative Republicans, such as Lincoln, are never seen.

            35.     A website that is never seen generates no revenue.

            36.     A business that generates no revenue is soon insolvent.

            37.     This is how Google systematically destroys its enemies.

            38.     Google’s harbors institutional bias against and disdain for conservatives.

     [https://wattsupwiththat.com/2017/09/08/a-method-of-google-search-bias-quantification-

     and-its-application-in-climate-debate-and-general-political-discourse/ (“Google Search is

     found to be biased in favor of left/liberal domains and against conservative domains with

     a confidence of 95%.”); https://www.richmond.com/opinion/our-opinion/editorial-does-

     google-have-it-in-for-conservatives-sure-seems/article_941dfe3d-778e-5092-adf8-

     4dd413d79ea8.html (“Does Google have it in for conservatives? Sure seems that way.”)].

     Google-affiliated donors gave $817,855 to Barack Obama’s presidential candidacy in

     2008, which ranked sixth among all donations to Obama’s campaign. In 2012, that number

     was $804,240, which ranked third. Google did not even rank in the top twenty donors for

                                                 18
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 19 of 38



     Obama’s Republican opponents in either election. The Obama Administration’s close ties

     to Google are now well-known: During Obama’s two terms in office, Google officials met

     with the White House on more than 427 occasions, while at least fifty-three (53) officials

     moved between Google and the White House and vice versa. Not surprisingly, the Obama

     Administration championed many of the top policies on Google’s wish list, while Obama’s

     Federal Trade Commission (FTC) closed its antitrust investigation of Google without any

     meaningful sanctions. [https://www.ftc.gov/news-events/press-releases/2013/01/google-

     agrees-change-its-business-practices-resolve-ftc]. The disparity grew even more stark

     during the last presidential election. Google employees gave $1.3 million to Hillary

     Clinton’s presidential campaign, compared with $26,000 to the Trump campaign. What’s

     more, Eric Schmidt, the chairman of Alphabet (Google’s parent company), counseled

     Clinton on strategy during her presidential campaign, and financed Civis Analytics, a

     startup     which    provided    data   and   other    technology    for   her   campaign.

     [https://www.usatoday.com/story/opinion/2018/09/10/trump-google-youtube-search-

     results-biased-against-republicans-conservatives-column/1248099002/].

               39.    Google concealed its institutional bias from the public, including Lincoln.

     Years after Donald Trump won the 2016 presidential election, an internal Google video

     leaked showing Google’s co-founder Sergey Brin, its CEO Sundar Pichai, and many other

     high-ranking Google officers speaking, with dismay, about Trump’s election victory, e.g.:

               https://www.breitbart.com/tech/2018/09/12/leaked-video-google-leaderships-

     dismayed-reaction-to-trump-election/;

               https://www.foxnews.com/tech/google-bosses-upset-over-trump-election-victory-

     leaked-video-shows;



                                                   19
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 20 of 38



            https://thehill.com/policy/technology/406437-google-execs-lament-trump-win-in-

     leaked-video.

            40.      Google’s institutional bias and prejudice against conservatives translates

     into discriminatory action. Documents and information made public by whistleblowers

     and insiders demonstrate that Google manipulates its advertising policies and Search

     results based on Google’s political ideology, policy goals and corporate agenda. [See, e.g.,

     https://www.wsj.com/articles/google-workers-discussed-tweaking-search-function-to-

     counter-travel-ban-1537488472 (“Google Workers Discussed Tweaking Search

     Function to Counter Travel Ban”)]. For example, during Congressional debate in 2018

     over the Stop Enabling Sex Traffickers Act (SESTA) – legislation that would hold online

     services liable for knowingly assisting or facilitating online sex trafficking – Google Search

     results consistently returned links to content opposed to the legislation. Google strongly

     opposed the legislation. Even today, the top result when searching for “SESTA” remains

     a link to http://stopsesta.org, sponsored by the Electronic Frontier Foundation, a group

     which Google supports financially.

            41.      More recently, Google employees engaged in an internal lobbying

     campaign, proved by leaked internal emails, to block Breitbart from Google’s advertising

     program.     https://dailycaller.com/2018/12/10/google-ads-bias/     (“Google     Employees

     Sought To Block Breitbart From Ads, Emails Show”)]. As part of this internal lobbying

     campaign, one Google employee emphasized that “[t]here is obviously a moral argument

     to be made [for blocking Breitbart] as well as a business case.” Breitbart has been among

     Google’s staunchest critics, alleging that the company routinely censors conservative




                                                  20
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 21 of 38



     viewpoints. Google uses the sheer ubiquity and power of its products, including Search,

     to harm conservatives and squelch their voices.

            42.     As a result of its Search technology (algorithms programmed by humans)

     and its control over nearly all Internet search and search advertising, Google has the power

     to unilaterally and decisively destroy a business or a presidential candidate’s bid for office

     if it chooses to – simply by “tweaking” its Search algorithms to discriminate against the

     business; by blocking the business from its Search and Ad platforms; or by employing any

     number of other technological schemes and artifices to destroy the business.

            43.     In this case, Google harmed Lincoln’s business through a series of

     fraudulent schemes and artifices that were concealed from Lincoln. Google manipulated

     Search, and made it appear as if Lincoln did not exist. In an era of increasing concern

     about privacy abuses, transparency and trust, what happens next if Google is not enjoined

     by a Court?

     C.     Google’s Fraud And Interference With Lincoln’s Business

            44.     Between 2014 and 2019, Lincoln and its Senior Care website fully complied

     with   all    Google    Webmaster      Guidelines    and    other   operational    standards.

     [https://support.google.com/webmasters/answer/35769?hl=en].           Lincoln’s website is

     written in PHP code. It is user friendly and authoritative. It contains original, current,

     relevant content, including name, address, contact number, weather, city specifics as well

     as surroundings, types of care solutions offered as well multiple photographs, videos,

     monthly rates, client logos, amenities, room features, activities and services, maps and

     directions to the facility/community etc., and free Expert Advise with a toll free number

     monitored 24/7 to have a qualified senior care advisor help access needs at no cost to the


                                                  21
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 22 of 38



     potential resident, offering multiple options, mostly near loved ones. Senior Care is by far

     the best information piece for senior care available on the Internet today with over 46,000

     listings in the United States all customized to show individual current relevant content.

     Senior Care is also mobile and social media compliant, and “https” compliant and secure.

     Between 2016 and the present, Lincoln has only improved the quality of its website.

             45.     In November 2016, before the Presidential Election, Lincoln (Senior Care)

     had 15,410 webpages indexed in the Google Search index. Today, only 657 webpages are

     indexed by Google. Since Google is in exclusive control of its “crawlers” and indexing

     processes, Google is wholly responsible for de-indexing Senior Care.

             46.     In November 2016, just before the Presidential Election, Senior Care’s

     “page rank” on Google was 5. Today, it is zero (0). PageRank (PR) is a mathematical

     algorithm created and used by Google Search to rank web pages in Google’s search engine

     results. PR measures the importance of website pages. PR is used by Google to determine

     how high a website will be place in the Search Engine Results Page (SERP).

     [http://www.cs.princeton.edu/~chazelle/courses/BIB/pagerank.htm].                According     to

     Google:

             “PageRank works by counting the number and quality of links to a page to
             determine a rough estimate of how important the website is. The underlying
             assumption is that more important websites are likely to receive more links from
             other websites.”

     [https://web.archive.org/web/20111104131332/https://www.google.com/competition/how

     googlesearchworks.html]. Most users tend to concentrate on the first few search results,

     so getting a spot or ranking at the top of the SERP means more user traffic. [See

     https://www.lifewire.com/what-is-google-pagerank-1616795]. Conversely, a website that

     is relegated to the third, fourth, fifth SERPs or that is not even displayed, will get no traffic.

                                                    22
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 23 of 38



            47.    Typing “seniorcare” in the Google search bar does not autofill or

     recommend “seniorcare.care”, e.g.:




            48.    A current Google search for keyword “seniorcare” returns 12,600,000

     webpages, but no results for Senior Care.

            49.    A current search for keyword “assisted living” returns 4,760,000,000

     webpages, but no results for Senior Care.

            50.    A current search for keyword “assisted living fort pierce florida” returns

     4,240,000 webpages, but no results for Senior Care.

            51.    Lincoln experiences no traffic to its website because Google intentionally

     and fraudulently manipulates Search results.

            52.    Google manipulates search results through a variety of means and methods

     (all concealed from Lincoln), including, but not limited to: (a) changing its proprietary

     search algorithms, including ranking algorithms, to de-index Senior Care’s webpages and

     demote or downgrade Senior Care’s page rank; (b) blacklisting Lincoln and Senior Care;

     (c) changing its proprietary “evaluation methods” and “editorial guidelines”; (d)

     manipulating autofill/autocomplete processes, so “seniorcare.care” is never recommended,

                                                 23
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 24 of 38



     and      (e)    arbitrarily   and   capriciously   imposing   algorithmic   penalties.2   [see

     https://www.wsj.com/articles/SB10001424052970203347104578099122530080836;

     https://www.sitepronews.com/2015/04/06/has-google-manipulated-search-for-personal-

     gain/;         https://www.vox.com/2017/6/27/15878980/europe-fine-google-antitrust-search;

     http://www.aei.org/publication/is-google-manipulating-search-results-to-promote-a-

     political-and-social-justice-agenda/; https://www.projectveritas.com/2019/06/24/insider-

     blows-whistle-exec-reveals-google-plan-to-prevent-trump-situation-in-2020-on-hidden-

     cam/;                     https://cloudrock.asia/blog/manual-vs-algorithmic-google-penalties/;

     https://www.snopes.com/fact-check/google-manipulate-hillary-clinton/;

     https://spreadprivacy.com/google-filter-bubble-study/]. In 2007, Google implemented a

     “Safe Browsing” program [https://safebrowsing.google.com/] to help with the growing

     threat of malware, viruses and phishing sites in the Internet. The Safe Browsing Index

     blacklisted web addresses that Google deemed “unsafe”. Google now runs at least two

     blacklists, one allowing Google staff to remove “fringe” websites from Search results and




               2
                     A Google “penalty” is a punishment against a website whose content
     conflicts with the ever-changing marketing practices enforced by Google.
     [https://blog.hubspot.com/marketing/diagnose-fix-google-penalty]. Google’s imposition
     of algorithmic penalties on Lincoln is evidenced by the big drop in Google search engine
     ranking that happened over the months after the 2016 Presidential Election. Because
     Google habitually updated its algorithms without clearly stating what it being updated,
     Darren and Jennifer constantly monitored Lincoln’s positions on Google. Darren and
     Jennifer noticed on Google that https://seniorcare.care dropped more than 100 positions on
     the SERP or did not even show up at all on a multitude of keyword searches, such as
     “Senior Care”, “Home Health Care” and “Assisted Living”. Significantly, while Senior
     Care’s page rank plummeted on Google, https://seniorcare.care was ranking in other
     search engines like Bing and Yahoo. This is a clear indication of manipulation of Search
     by Google. [https://econsultancy.com/how-can-you-tell-if-you-have-a-google-penalty/
     (“The telltale signs of something odd happening to the site are rankings and/or traffic
     drop”)].


                                                        24
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 25 of 38



     another for filtering out alleged “opinion” with which Google disagrees. The blacklists

     allow Google employees – who CEO Sundar Pichai told Congress in December never

     “manually intervene on any particular search result” – to suppress certain URLs or web

     addresses in a user’s search results. [https://dailycaller.com/2019/06/11/revealed-two-

     google-blacklists-fringe-domains-special-search-results/; https://www.rt.com/usa/461720-

     google-blacklist-fringe-conservative/]. Lincoln is on one of Google’s blacklists. The dire

     consequence of being blacklisted by Google is that the business is basically off the Internet.

     [https://money.cnn.com/2013/11/04/smallbusiness/google-blacklist/index.html          (“Being

     blacklisted can quickly decimate a small firm's reputation and sales.”)].

            53.     Each one of Google’s intentionally nefarious practices has been perpetrated

     on Lincoln. Google is manipulating Search results because of Darren and Jennifer’s

     conservative political ideology.

            54.     Between 2014 and 2019, Google and its agents communicated with Lincoln

     in interstate commerce hundreds of times using the wires (via Google blogs/chat rooms).

     [https://support.google.com/business/community?hl=en#]. Google also directed Lincoln

     to a third-party website for information about changes to Google’s algorithms.

     [https://moz.com/google-algorithm-change]. Lincoln was never able to speak with a live

     person at Google. Rather, Lincoln was forced to “chat” with agents of Google online.

     Google represented to Lincoln that Search preference would be given to websites that were

     responsive in design and scalable to mobile devices (i.e., mobile friendly).

     [https://blog.hubspot.com/marketing/google-algorithm-change-mobile-friendly]. Lincoln

     fully complied. In order to optimize generic SERP, Google told Lincoln that it had to

     increase the security of its website. Lincoln relied on Google’s representations and



                                                  25
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 26 of 38



     transitioned its website from http://SeniorCare.care to https://SeniorCare.care3 at great cost

     and expense. Google represented that Lincoln needed a real footprint in social media.

     Lincoln complied. Lincoln established a YouTube Channel called “Darren Lincoln”

     [https://www.youtube.com/channel/UCJdNchjdoE_tRCcs1sSDkUg/featured?disable_pol

     ymer=1], created and uploaded content to the channel. Lincoln created a Twitter account:




     Google disclosed to Lincoln that it intended to penalize websites with interstitial ads and

     other pop-up content that could hinder a page’s functionality on a mobile device. Lincoln

     listened. Senior Care has no such ads or content. In sum, Lincoln fully complied with all

     of Google’s webmaster guidelines and standards. Google never notified Lincoln of any



            3
                     HTTPS (Hypertext Transfer Protocol Secure) is an internet communication
     protocol that protects the integrity and confidentiality of data between the user’s computer
     and the website. Google claims that “[u]sers expect a secure and private online experience
     when using a website. We encourage you to adopt HTTPS in order to protect your users’
     connections to your website, regardless of the content on the site.”
     [https://support.google.com/webmasters/answer/6073543?hl=en].
                                                  26
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 27 of 38



     failures or SEO wrongdoing, e.g., automatic link building, doorway pages, spammy email,

     scraped content, cloaking, etc., that would affect page ranking or generic SERP.

            55.     The sole proximate cause of the lack of web traffic to Lincoln’s web site is

     Google’s fraudulent and unlawful discrimination and censorship.4

            56.     In 2018, Lincoln was warned that Google was targeting conservatives and

     blocking them on Search. Lincoln was told that Google had “blacklists”,5 and Lincoln was

     on one. Darren began to see stories in the media that corroborated anecdotal accounts of

     Search bias and discrimination he received from colleagues.         The fact that Google

     manipulates Search and blacklists conservatives is now well-known thanks to

     whistleblowers and insiders, e.g.:

            https://www.businessinsider.com/conservative-google-employees-are-blacklisted-

     lawsuit-alleges-2018-1;

            https://dailycaller.com/2019/04/09/google-news-blacklist-search-manipulation/;

            https://www.breitbart.com/tech/2019/08/15/robert-epstein-googles-leaders-have-

     been-perjuring-themselves-before-congress/;

            https://www.theblaze.com/news/2017/09/12/report-google-is-biased-against-

     conservative-websites.




            4
                     Google’s manipulation and abuses effectively caused the Senior Care
     website to be removed from Search in violation of Google’s Removal Policies.
     [https://support.google.com/websearch/answer/2744324?hl=en].

            5
                     One prominent expert, Dr. Robert Epstein, argues that Google actually
     employs at least nine (9) blacklists, including a “search engine blacklist”.
     [https://www.usnews.com/opinion/articles/2016-06-22/google-is-the-worlds-biggest-
     censor-and-its-power-must-be-regulated (“The company maintains at least nine different
     blacklists that impact our lives, generally without input or authority from any outside
     advisory group, industry association or government agency”)].
                                                 27
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 28 of 38



     D.     Lincoln’s Injury and Damages

            57.     Lincoln’s mission is to improve the lives of families and caregivers by

     helping them connect in a reliable and easy way. Lincoln’s website helps families make

     informed decisions in one of the most important and highly considered aspects of their

     family life – finding and managing quality care for their loved ones. Lincoln built a website

     that provides families with a comprehensive marketplace for senior care.

            58.     The United States senior care service industry is comprised of skilled

     nursing facilities, home healthcare agencies, social services agencies, continuing care

     facilities, and assisted living facilities. Revenues for these elder care service providers are

     nearly $400 billion per year. https://www.freedoniagroup.com/industry-study/elder-care-

     services-3214.htm]. The market has grown steadily between 2016 and 2018. The steady

     growth is expected to continue through 2023. There are approximately 67,000,000 Baby

     Boomers in the United States. This enormous group will be making decisions about

     whether senior living is the right option for their aging loved ones, and eventually for

     themselves. As the Baby Boomer population ages, society is on the cusp of dealing with

     an unprecedented number of senior citizens who will need elder care. This opens the door

     for agents, brokers and referral services, such as Lincoln, to grow their businesses in this

     important      and      burgeoning       sector      of     the      American       economy.

     [https://www.insurancejournal.com/news/national/2017/12/13/473897.htm].             An aging

     population and the growing need for dementia care are stimulating much of the senior care

     industry’s growth. Retirement communities provide many services to assist seniors that

     suffer from chronic illnesses or to assist with activities of daily living. In the past five

     years, the number of assisted living facilities that provide dementia care has risen as a



                                                   28
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 29 of 38



     proportion of total facilities. The retirement communities industry is forecast to exhibit

     accelerated growth in the next two decades. [https://www.ibisworld.com/industry-

     trends/market-research-reports/healthcare-social-assistance/nursing-residential-care-

     facilities/retirement-communities.html].

            59.     Lincoln was at the epi-center of the senior care industry, and was primed to

     take advantage of the vast opportunities presented to service referral providers. But for

     Google’s Search manipulation, Senior Care would have generated gross revenue of at least

     $4,000,000 per month based upon a two percent (2%) move-in/conversion rate from

     monthly traffic. Lincoln’s net profit from the operation of Senior Care was approximately

     fifteen percent of (15%) of gross revenue. This is the industry norm.

            60.     Lincoln’s loss of business and lost profits may be measured by the

     performance of other similarly-situated privately held, for-profit senior care referral

     services in the United States. Senior Care has over 46,000 individual assisted living

     facilities, nursing homes, and home care agents listed on its website. Lincoln’s operating

     costs and metrics are within industry norms, and are far less than its competitors.

            61.     By comparison, https://www.aplaceformom.com/ (“APFM”) offers 20,000

     individual assisted living and senior care listings on its website. APFM earns $48,000,000

     per year in gross revenue. Its operating costs and metrics are as follows:

            ●       AdWords Avg. Spent Per Month $218,000;
            ●       Paid Keywords 2518 Words;
            ●       Estimated Monthly PPC Clicks 56,700 per month;
            ●       Organic Keywords 133,977 Resulting from Blogs and Article Posting;
            ●       Estimated SEO Clicks 1,200,000 per month;
            ●       SEO Click Value 2,600,000 per month;
            ●       First Page Keywords 4155;
            ●       Monthly Traffic 1,256,700 per month.




                                                 29
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 30 of 38



     APFM owns https://www.senioradvisor.com/ (“SA”). SA’s operating costs and metrics

     are as follows:

            ●          Google/Bing PPC AdWords Spend per month $122,000;
            ●          Paid Keywords 20,037 words;
            ●          Estimated Monthly PPC Clicks 29,800 per month;
            ●          Organic Keywords 62,376 – Blogs and Articles;
            ●          Estimated SEO Clicks 396,000 per month;
            ●          SEO Click Value $704,000 per month;
            ●          First Page Keywords 5052;
            ●          Monthly Traffic 425,800 per month.

     https://www.caring.com/ (“Caring”) is estimated to be worth $60,000,000. Its operating

     costs and metrics are as follows:

            ●          Google/Bing PPC AdWords Spend per month $97,000;
            ●          Paid Keywords 19531 words;
            ●          Estimated Monthly PPC Clicks 26,300;
            ●          Organic Keywords 30,420 – Blogs and Articles;
            ●          Estimated SEO Clicks 1,200,000;
            ●          SEO Click Value $240,000 per month;
            ●          First Page Keywords 2018;
            ●          Monthly Traffic 1,230,420 per month.

     https://www.care.com/ (“Care”) (NYSE:CRCM) is a public company with annual gross

     revenue of $161,000,000. Care’s operating costs and metrics are as follows:

            ●          Google/Bing PPC AdWords Spend per month $149,000;
            ●          Paid Keywords 10,378 words;
            ●          Estimated Monthly PPC Clicks 58,200;
            ●          Organic Keywords 200,100 – Blogs and Articles;
            ●          Estimated SEO Clicks 8,200,000;
            ●          SEO Click Value $8,360,000;
            ●          First Page Keywords 6,812;
            ●          Monthly Traffic 8,258,200 per month.

     Based upon the performances of APFM, SA, Caring and Care, it is reasonably certain that

     Senior Care would have achieved the same operating results and earned the same revenue,

     but for Google acts of racketeering activity.




                                                     30
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 31 of 38



     E.     Continuity

            62.     In its many communications with Lincoln, Google concealed from Lincoln

     the material fact that Google discriminates against conservatives and that it fraudulently

     manipulates Search. Google’s fraud and deceit induced Lincoln to make many expensive

     changes to the Senior Care website, which cost Lincoln millions in overhead, subcontract

     and related administrative cost and expense. Google represented to Lincoln that if Lincoln

     changed its website and followed Google’s direction, Senior Care would rise on Google’s

     generic SERP. Google knew its representations to Lincoln were false because Google

     knew that it was manipulating and suppressing Lincoln’s Search results. But for Google’s

     representations and fraudulent concealment, Lincoln would not have spent millions of

     dollars on its website to optimize its ranking on Google’s SERP. Lincoln chased a

     pipedream for many years at enormous cost and expense.

            63.     Google has been manipulating Search to further its corporate and political

     agendas since its inception.     Deceit and manipulation are so ingrained in Google’s

     corporate culture that Google is willing to lie to Congress to avoid revealing the truth.

     Google’s misconduct will continue indefinitely unless Google is enjoined and reorganized,

     so that its operation of Search is regulated.

            64.     On July 23, 2019, the United States Department of Justice Antitrust

     Division announced that it is reviewing whether and how Google has achieved market

     power and is engaging in practices that have reduced competition, stifled innovation, or

     otherwise harmed consumers. The Department’s review will consider the widespread

     concerns that consumers, businesses, and entrepreneurs have expressed about search,

     social media, and some retail services online. The Department’s Antitrust Division is



                                                     31
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 32 of 38



     conferring with and seeking information from the public, including industry participants

     who have direct insight into competition in online platforms, as well as

     others. [https://www.justice.gov/opa/pr/justice-department-reviewing-practices-market-

     leading-online-platforms].

            65.    Google’s discrimination against conservatives continues to this very day.

     [https://www.breitbart.com/tech/2020/04/06/appeals-court-tech-giants-must-face-

     censorship-lawsuit/ (“Appeals Court: Tech Giants Must Face Censorship Lawsuit”);

     https://www.breitbart.com/politics/2020/02/21/exclusive-donald-trump-jr-kevin-

     mccarthy-josh-hawley-to-join-forces-expose-big-tech-at-cpac/ (“Donald Trump Jr.,

     Kevin McCarthy, Josh Hawley to Join Forces, Expose Big Tech at CPAC”);

     https://www.thegatewaypundit.com/2020/01/stunning-youtube-takes-down-judicial-

     watch-and-right-side-broadcastings-impeachment-feed-want-to-drive-viewers-to-liberal-

     media-feeds/ (“YouTube Takes Down Judicial Watch and Right Side Broadcasting’s

     Impeachment Feed — Want to Drive Viewers to Liberal Media Feeds”);

     https://www.wsj.com/articles/how-google-interferes-with-its-search-algorithms-and-

     changes-your-results-11573823753?mod=hp_lead_pos7 (“How Google Interferes With

     Its      Search       Algorithms        And        Changes        Your        Results”);

     https://www.youtube.com/watch?time_continue=0&v=7w7r4LZY4R0 (“Studies Prove

     Google Is Swinging 2020 AGAINST Trump, Biased Against Conservatives”)]. If

     anything, the pace of Google’s censorship, manipulation of search algorithms, fraud and

     corrupt practices has increased during the novel coronavirus-19 pandemic.




                                               32
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 33 of 38



                                   FIRST CAUSE OF ACTION –
                                        FEDERAL RICO

            66.     Lincoln restates paragraphs 1 through 65 of this Complaint and incorporates

     them herein by reference.

            67.     Lincoln has been injured in its business and property by reason of Google’s

     multiple violations of Title 18 U.S.C. § 1962(c), described above. Google engaged in at

     least two acts of racketeering activity (wire fraud), one of which occurred after the effective

     date of Part 1, Chapter 96 of Title 18 of the United States Code and the last of which

     occurred within ten years after the commission of a prior act of racketeering activity.

     Google conducted, operated or managed an associated-in-fact enterprise through a pattern

     of racketeering activity that caused Lincoln concrete financial loss. Censorship and

     discrimination are part of Google’s regular way of doing business. Google knowingly

     implemented and used the same or similar clandestine means and methods upon unwitting

     conservatives and conservative Republicans throughout the United States.               Google

     continues to engage in related racketeering activity, the direct purpose of which is to

     discriminate against and defraud conservatives. The nature of Google’s racketeering

     activity (including its multiple schemes or artifices to manipulate Search and defraud

     Lincoln), its continuity, relatedness and breadth, is such that there is a threat that it will

     continue indefinitely and be repeated in the future.

            68.     As a direct and proximate cause of Google’s violations of Title 18 U.S.C. §

     1962, Lincoln suffered injury and loss of property in the amount of $30,000,000.

            69.     In accordance with 18 U.S.C. § 1964(a), Lincoln seeks an injunction to

     impose reasonable restrictions on Google’s future activities, including Google’s use of

     Search to discriminate against conservatives, and to prevent Google from manipulating

                                                   33
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 34 of 38



     Search, and to order the dissolution or reorganization of Google so as to prevent or restrain

     Google from violating Title 18 U.S.C. § 1962.

            70.     In accordance with 18 U.S.C. § 1964(c), Lincoln seeks threefold the

     damages it has sustained, the costs of this suit, and reasonable attorney’s fees incurred.

                                 SECOND CAUSE OF ACTION –
                                      FLORIDA RICO

            71.     Lincoln restates paragraphs 1 through 70 of this Complaint and incorporates

     them herein by reference.

            72.     Google conducted or participated in an enterprise through a pattern of

     racketeering activity.

            73.     There is continuity in Google’s racketeering activity, as well as similarity

     and interrelatedness between the activities.

            74.     As a direct and proximate cause of Google’s violations of the Florida RICO

     Act, Lincoln suffered injury and loss of property in the amount of $30,000,000.

            75.     In accordance with Fla. Stat § 772.104(1), Lincoln seeks threefold the

     damages it has sustained, the costs of this suit, reasonable attorney’s fees incurred, and

     injunctive relief as prayed for above.

                         THIRD CAUSE OF ACTION –
             FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT

            76.     Lincoln restates paragraphs 1 through 75 of this Complaint and incorporates

     them herein by reference.

            77.     Lincoln is a consumer with headquarters in Florida. Lincoln designed and

     programmed the website at issue in Florida, and suffered damages, including irreparable

     harm, as a result of Google’s wrongful actions, in Florida.


                                                    34
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 35 of 38



            78.     Google does business in Florida and, at all relevant times, was engaged in

     trade or commerce within the meaning of § 501.203(8) of the Florida Deceptive and Unfair

     Trade Practices Act (the “Act”).

            79.     Google’s fraud, concealment, discrimination against conservatives like

     Lincoln, deceptive and misleading statements caused harm to Lincoln. Lincoln expected

     Google to comply with its published policies concerning Search and its public statements

     concerning censorship.     Google misrepresented its intent, violated Lincoln’s First

     Amendment rights and discriminated against Lincoln, causing Lincoln substantial

     damages.

            80.     Google’s practices are likely to deceive consumers acting reasonably, and

     have in fact already deceived consumers into believing that Google does not discriminate

     against conservatives and fairly administers Search.

            81.     The public has a great interest in whether Google’s statements to the public

     are misleading and deceptive, particularly as Google controls ninety percent (90%) market

     share of web search.

            82.     Google’s treatment of Lincoln was plainly unlawful and unfair, as it singled

     Lincoln out for disparate treatment solely because of Lincoln’s ideology.

            83.     Google engaged in unfair methods of competition, unconscionable acts or

     practices, and unfair or deceptive acts or practices in the conduct of any trade or commerce

     in violation of the Act.

            84.     As a direct and proximate result of Google’s violations of the Act, Lincoln

     suffered actual damages, including injury and loss of property in the amount of

     $30,000,000. In addition to damages, attorney’s fees and costs, Lincoln seeks a declaratory



                                                 35
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 36 of 38



     judgment that Google’s acts and practices violate the Act and an injunction to prevent

     Google from violating the Act in the future.

                                 FOURTH CAUSE OF ACTION –
                                  TORTIOUS INTERFERENCE

            85.     Lincoln restates paragraphs 1 through 84 of this Complaint and incorporates

     them herein by reference.

            86.     Like other online publishing businesses, Lincoln’s business is heavily

     dependent upon its visibility on Google’s SERP.

            87.     As Google is aware from its review of the Senior Care website and through

     communications with Darren, Lincoln has contractual relationships with various third

     parties and the reasonable expectation of obtaining business from Search which have been

     damaged by Google’s discriminatory practices.

            88.     By discriminating against Lincoln based upon Lincoln’s conservative

     ideology and association with and support of President Trump, Google wrongfully and

     intentionally harmed Lincoln’s actual and prospective business relationships.

            89.     Google engaged in conduct and business practices that were illegal,

     unethical, fraudulent, defamatory and sharp.

            90.     Google’s conduct was not privileged, justified or excusable.

            91.     As a direct and proximate result of Google’s tortious inference with

     Lincoln’s contracts and reasonable business expectations, Lincoln suffered actual

     damages, including loss of business and income, injury to its professional name, reputation,

     brand and good will, attorney’s fees and costs in the sum of $30,000,000.




                                                    36
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 37 of 38



            Lincoln alleges the foregoing based upon personal knowledge, public statements of

     others, and records in its possession.      Lincoln believes that substantial additional

     evidentiary support, which is in the exclusive possession of Google and its agents and other

     third-parties, will exist for the allegations and claims set forth above after a reasonable

     opportunity for discovery.

            Lincoln reserves its right to amend this Complaint upon discovery of additional

     instances of Google’s wrongdoing.



                          CONCLUSION AND REQUEST FOR RELIEF

            WHEREFORE, Plaintiff respectfully requests the Court to enter Judgment against

     Google as follows:

            A.      Compensatory damages in the amount of $30,000,000.00 or such greater

     amount as is determined by the Jury;

            B.      Threefold damages in the sum of $90,000,000.00;

            C.      Punitive damages in the amount of $5,000,000.00 or the maximum amount

     allowed by law;

            D.      Injunctive relief in accordance with Title 18 U.S.C. § 1964 and Florida law;

            E.      Dissolution and/or reorganization of Google to prevent Google from

     engaging in Search manipulation in the future;

            F.      Prejudgment interest at the maximum rate allowed by law;

            G.      Postjudgment interest on the principal sum of the Judgment entered against

     Google from the date of Judgment until paid;

            H.      Attorney’s Fees, Expert Witness Fees and Costs;



                                                 37
Case 2:20-cv-14159-RLR Document 4 Entered on FLSD Docket 05/21/2020 Page 38 of 38



           I.    Such other relief as is just and proper.



                            TRIAL BY JURY IS DEMANDED



     DATED:      May 13, 2020



                                DJ LINCOLN ENTERPRISES, INC.



                                By:     /s/ John C. Smith
                                        John C. Smith, Esquire
                                        John C. Smith, P.A.
                                        2385 NW Executive Center Drive, Suite 100
                                        Boca Raton, FL 33431
                                        561-394-4666 Voice
                                        561-962-2710 Fax
                                        jsmith@bocaiplaw.com
                                        www.boaciplaw.com

                                        Counsel for the Plaintiff

                                        Steven S. Biss (VSB # 32972)
                                        300 West Main Street, Suite 102
                                        Charlottesville, Virginia 22903
                                        Telephone:     (804) 501-8272
                                        Facsimile:     (202) 318-4098
                                        Email:         stevenbiss@earthlink.net

                                        Counsel for the Plaintiff
                                              (Application for Admission Pro Hac Vice
                                              To be Filed)




                                               38
